Citation Nr: 0903580	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  03-34 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for bilateral hearing loss; and, if so, whether 
entitlement to service connection for this condition is 
warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for tinnitus; and, if so, whether entitlement to 
service connection for this condition is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas, which determined that new and material 
evidence sufficient to reopen previously denied claims of 
service connection for bilateral hearing loss and tinnitus 
had been received but denied the 
de novo issues of entitlement to service connection for these 
conditions.

This appeal was previously before the Board in May 2006, when 
it was remanded for additional development.  Such development 
having been completed, the appeal has been returned to the 
Board for further review.

Although the RO has reopened the previously denied claims of 
service connection for bilateral hearing loss and tinnitus, 
the Board is required to address this particular issue (i.e., 
the new and material claim) in the first instance.  The Board 
has the jurisdiction to address a new and material issue and 
to reach the underlying de novo claim.  If the Board 
determines that new and material evidence has not been 
received, the adjudication of the particular claim ends, and 
further analysis is neither required nor permitted.  Any 
decision that the RO may have made with regard to a new and 
material claim is irrelevant.  Barnett v. Brown, 
83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 
1366, 1369 (2001) (which holds that the statutes make clear 
that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that in 
the present case the RO has already determined that new and 
material evidence sufficient to reopen the veteran's 
previously denied claims of service connection for bilateral 
hearing loss and tinnitus has been received, the Board will 
proceed, in the following decision, to adjudicate these new 
and material issues in the first instance.

The Board has determined that new and material evidence 
sufficient to reopen the claims has been received.  The 
issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
further development before readjudicating the claims on the 
underlying merits.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  In August 1989, the RO denied the veteran's claim of 
service connection for tinnitus and application to reopen a 
claim of service connection for bilateral hearing loss.  
Following receipt of notification of that determination, the 
veteran did not initiate a timely appeal of the denial, and 
the decision became final.

2.  Evidence received since the RO's August 1989 decision is 
new and material and  raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's August 1989 decision that denied the veteran's 
claim of service connection for tinnitus and application to 
reopen a claim of service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2008).

2.  The evidence received since the RO's August 1989 denial 
of the veteran's claim of service connection for tinnitus is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The evidence received since the RO's August 1989 denial 
of the veteran's application to reopen a claim of service 
connection for bilateral hearing loss is new and material, 
and the claim of service connection for bilateral hearing 
loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

As to the new and material aspect of the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further considered.

II.  Analysis - New and Material Evidence

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

A.  Bilateral Hearing Loss

Evidence of record at the time of the August 1989 RO decision 
included a May 1989 VA treatment record which reflects 
"some" bilateral hearing loss.  The RO determined that this 
medical evidence did not show that the veteran had bilateral 
hearing loss.  Consequently, the RO denied the veteran's 
application to reopen a claim of service connection for 
bilateral hearing loss.  The veteran did not appeal this 
decision to the Board.  Thus, the RO's decision is final.  
38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

In a statement which was received by the RO in October 2002, 
the veteran again requested that his claim of service 
connection for bilateral hearing loss be reopened.

At the time of the August 1989 RO decision, the RO concluded 
there was insufficient evidence of diagnosed bilateral 
hearing loss.  Additional evidence received since that 
earlier decision now includes such evidence.  Specifically, 
VA treatment records, dated in 2003, reflect slight to 
moderately severe sensorineural hearing loss of the right ear 
and mild to moderately severe sensorineural hearing loss of 
the left ear; these records also show that the veteran wears 
hearing aids. 

This medical evidence is clearly probative because it 
represents competent evidence of diagnosed bilateral hearing 
loss.  Thus, the Board finds that the additional evidence 
received since the last prior final denial of the veteran's 
application to reopen his claim of service connection for 
bilateral hearing loss raises a reasonable probability of 
substantiating the claim.  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen the 
veteran's claim of service connection for bilateral hearing 
loss.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).

B. Tinnitus

Evidence of record at the time of the August 1989 RO decision 
included a May 1989 VA treatment record which reflects 
tinnitus.  The RO determined that this medical evidence did 
not show that the veteran had tinnitus.  Consequently, the RO  
denied the veteran's claim of service connection for this 
condition.  The veteran did not appeal this decision to the 
Board.  Thus, the RO's decision is final.  38 U.S.C.A. 
§ 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

In a statement which was received by the RO in October 2002, 
the veteran requested that his claim of service connection 
for tinnitus be reopened.

At the time of the August 1989 RO decision, the RO concluded 
there was insufficient evidence of tinnitus.  Additional 
evidence received since that earlier decision now includes 
such evidence.  Specifically, a January 2003 VA treatment 
report and a September 2003 VA audiological examination 
report reflect tinnitus. 
This medical evidence is clearly probative because it 
represents competent evidence of tinnitus.  Thus, the Board 
finds that the additional evidence received since the last 
prior final denial of service connection for tinnitus raises 
a reasonable probability of substantiating the claim.  This 
additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the veteran's claim of service 
connection for tinnitus.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

ORDER

The petition to reopen the claim of service connection for 
bilateral hearing loss is granted, subject to further 
development of the claim on remand.

The petition to reopen the claim of service connection for 
tinnitus is granted, subject to further development of the 
claim on remand.

REMAND

On service entrance in January 1968, audiometric testing 
revealed results of -5, -5, 
-10, and -5 decibels in the right ear and -5, -5, -10, and 15 
decibels in the left ear at 500, 1000, 2000, and 4000 hertz 
respectively.  (Results at 3000 hertz were not recorded).

However, the report of his September 1971 discharge 
examination reflects audiometric test results of 30, 20, 10, 
10, and 20 decibels in the right ear and 30, 20, 10, 15, and 
20 decibels in the left ear at 500, 1000, 2000, 3000, and 
4000 hertz respectively.  While these results demonstrate 
normal hearing for VA compensation purposes, they reflect a 
decrease in hearing acuity since service entry.

The veteran underwent a VA audiological examination in 
September 2003.  With respect to his tinnitus, the examiner 
concluded that the condition was not at least as likely as 
not related to military service.  Audiometric testing 
revealed results of 25, 20 25, 50, and 50 decibels in the 
right ear and 25, 25, 30, 50, and 60 decibels in the left ear 
at 500, 1000, 2000, 3000, and 4000 hertz respectively.  
However, the examiner concluded that the "reliability of 
admitted pure tone thresholds is fair to poor and are not 
considered to be acceptable for rating purposes."  Although 
the apparent basis for that conclusion was "poor inter-test 
reliability," it is unclear what that means (at least to a 
lay person).  The examiner further determined that "word 
recognition scores are also not considered acceptable for 
rating purposes," but did not provide those results, or an 
explanation of how she reached that determination.  The Board 
finds that it is necessary to address the foregoing issues 
before proceeding with a decision in this case, including the 
issue of service connection for tinnitus.

Accordingly, the case is REMANDED for the following action:

1. The RO should return the claims file to 
the September 2003 VA examiner.  If that 
examiner is not available, the claims file 
should be referred to another appropriate 
individual.  After reviewing the record in 
its entirety, the examiner should again 
conduct all indicated tests.  All results 
should be provided.  If the examiner 
determines that any of the current results 
are unreliable, a complete rationale for 
this determination should be provided.  

Thereafter, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that any 
currently-shown bilateral hearing loss had 
its onset during service, and/or is 
related to service, including duties as a 
radio operator.  In reaching this opinion, 
the examiner is asked to specifically 
address the decrease in hearing acuity 
during service, as documented by the 
January 1968 entrance examination and 
September 1971 discharge examination.  

Additionally, the examiner is asked to 
express an opinion as to whether any 
current findings would change the previous 
determination that the veteran's tinnitus 
is not at least as likely as not related 
to military service.  A complete rationale 
should be provided for all opinions 
expressed.

2. Following completion of the above, the 
RO should again review the record.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


